     Case 1:18-cv-11585-NMG Document 100 Filed 02/03/21 Page 1 of 11



                    United States District Court
                      District of Massachusetts

                                    )
Gianna Krstic,                      )
                                    )
          Plaintiff,                )
                                    )
          v.                        )
                                    )     Civil Action No.
Sofregen Medical Inc., et al.,      )     18-11585-NMG
                                    )
          Defendants.               )
                                    )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     Plaintiff Gianna Krstic (“Krstic” or “plaintiff”) brings

this products liability action against defendants Allergan, Inc.

(“Allergan”) and Sofregen Medical Inc. (“Sofregen”)

(collectively “defendants”).     She alleges that the SERI Surgical

Scaffold (“the SERI”) which was implanted during her bilateral

breast reconstruction surgery was defective due to defendants’

negligent design, manufacture and marketing of the SERI medical

device.   She asserts that, as a result, she suffered significant

injuries, anxiety, depression and wage loss.

     Pending before this Court are defendants’ motions to

dismiss, in part, the third amended complaint for failure to

state a claim.   For the reasons that follow, those motions will

be denied.


                                 - 1 -
     Case 1:18-cv-11585-NMG Document 100 Filed 02/03/21 Page 2 of 11



I.   Background

     Defendant Allergan is a Delaware corporation with its

principal place of business in Irvine, California and was the

manufacturer of the SERI at the time of plaintiff’s surgery.

Defendant Sofregen is a Delaware company with its principal

place of business in Cambridge, Massachusetts and is the

purported successor-in-interest of Allergan with respect to the

SERI product.     Plaintiff is a resident of North Carolina and was

domiciled in Florida during the time of the relevant surgical

procedures giving rise to this action.       She sues in this Court

based on diversity jurisdiction.

     In July, 2014, plaintiff underwent bilateral reconstruction

surgery during which her plastic surgeon, a paid Allergan

consultant, implanted the SERI into plaintiff’s breasts

apparently without her knowledge.      Thereafter, plaintiff

contends that she began experiencing chest pain, right arm pain,

swelling and immobilization and infections at the surgery site.

She asserts that she eventually became “incapacitated in her

normal lifestyle”.

     After multiple consultations with and evaluations by

physicians, it was determined that the pain was due to problems

with the SERI.    The device had purportedly malfunctioned and

hardened inside plaintiff’s breast which caused her soft tissue

to scar over internally.    As a result, in September, 2015,

                                 - 2 -
     Case 1:18-cv-11585-NMG Document 100 Filed 02/03/21 Page 3 of 11



plaintiff underwent corrective surgery, after which her

condition improved temporarily.      In November, 2015, however,

plaintiff was admitted to the hospital for pericarditis and

pleural effusion, conditions she says were caused by the

infections.    Plaintiff submits that she continues to suffer from

pain, anxiety, depression and wage loss.

       A. The SERI Device

     The SERI is a silk-derived, bioresorbable scaffold which is

intended to support and repair soft tissue following surgery.

It is designed to reabsorb slowly, rather than harden, into

adjacent tissue and, eventually, be entirely reabsorbed.          In

2008, the device was supposedly cleared by the United States

Food and Drug Administration (“the FDA”) for use as an

implantable,

     transitory scaffold for soft tissue support and repair to
     reinforce deficiencies where weakness or voids exist that
     require the addition of material to obtain the desired
     surgical outcome.

     Plaintiff submits that the FDA clearance did not include

use in breast plastic and reconstructive surgeries but when

Allergan acquired the SERI in 2010, it began marketing it as

safe for such use, including the kind of breast reconstructive

surgery plaintiff underwent.     In so marketing the device,

plaintiff contends that Allergan did not warn plastic surgeons




                                 - 3 -
     Case 1:18-cv-11585-NMG Document 100 Filed 02/03/21 Page 4 of 11



or their patients that the device may harden in the body when

used in such a manner and cause injuries and complications.

     In February, 2015, Krstic asserts that interim data for a

clinical trial studying the SERI reported that the device caused

several serious side effects and complications in patients whose

physicians used it in breast reconstruction surgeries.

Plaintiff submits that, consequently, in May, 2015, the FDA

issued a letter to Allergan warning that it had been improperly

marketing the SERI without clearance or approval by the FDA for

“off-label marketing”, in violation of the Food, Drug and

Cosmetic Act, 21 U.S.C. § 321(h).

     In or about November, 2016, Allergan apparently sold its

rights in the SERI to Sofregen.      Since acquiring the SERI,

plaintiff contends that Sofregen has continued to market and

sell the SERI for off-label uses, in the same manner that

Allergan had done.

          B. Procedural History

     In July, 2018, plaintiff filed her original complaint in

this Court against defendants Allergan and Sofregen.         Several

months later, she filed her first amended complaint, whereupon

Sofregen filed a motion to dismiss for failure to state a claim.

As of April, 2019, that motion remained unopposed (by mistake of

plaintiff’s counsel) and this Court allowed it and dismissed the

action.    Plaintiff promptly filed a motion to vacate the

                                  - 4 -
        Case 1:18-cv-11585-NMG Document 100 Filed 02/03/21 Page 5 of 11



dismissal and for leave to file a second amended complaint, both

of which this Court ultimately allowed, thereby reopening the

case.

     In July, 2020, Krstic filed, with leave of the Court, her

third amended complaint.       That complaint alleges two counts:

negligence (Count I) and fraudulent concealment (Count II).               The

negligence claim includes allegations of defective design and

manufacture and a failure to warn.          Her fraudulent concealment

claim is also based on a failure to warn.

     With respect to the warning-based claims, plaintiff

contends that defendants failed to warn plastic surgeons and

their patients of the dangers and risks associated with “off-

label” use of the SERI, including that the device may harden

inside of the soft tissue when used during breast reconstruction

surgery.     She adds, inter alia, that, had such a warning been

provided to her plastic surgeon, the surgeon

     could have made an educated decision of whether or not to
     even use the [SERI] in this manner.

     In August, 2020, defendant Allergan filed a motion to

dismiss Count I of the third amended complaint to the extent it

is based on an alleged failure to warn of the risks associated

with the SERI and Count II in its entirety based on a lack of

causation.     In January, 2021, defendant Sofregen filed its




                                    - 5 -
      Case 1:18-cv-11585-NMG Document 100 Filed 02/03/21 Page 6 of 11



motion to dismiss, in part, the third amended complaint for the

same reasons identified by Allergan.

II.   Motions to Dismiss

         A. Legal Standard

      To survive a motion under Fed. R. Civ. P. 12(b)(6), the

subject pleading must contain sufficient factual matter to state

a claim for relief that is actionable as a matter of law and

“plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   A claim is facially plausible if, after accepting as

true all non-conclusory factual allegations, the court can draw

the reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).

      When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents

incorporated by reference therein and facts susceptible to

judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).   A court also may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Ocasio-Hernandez, 640 F.3d at 12.         Rather, the

relevant inquiry focuses on the reasonableness of the inference

of liability that the plaintiff is asking the court to draw. Id.

at 13.

                                  - 6 -
     Case 1:18-cv-11585-NMG Document 100 Filed 02/03/21 Page 7 of 11



     A claim sounding in fraud must also comply with Fed. R.

Civ. P. 9(b) which requires a party to state “with particularity

the circumstances constituting fraud”. Fed. R. Civ. P. 9(b).           To

meet those requirements, a plaintiff

     must specify the time, place, and content of an alleged
     false representation sufficiently to put defendants on
     notice and enable them to prepare meaningful responses.

OrbusNeich Med. Co. v. Boston Sci. Corp., 694 F. Supp. 2d 106,

118 (D. Mass. 2010).    That standard is satisfied when a

plaintiff avers with particularity the “who, what, where and

when of the allegedly false or fraudulent representation” but

other elements, such as intent and knowledge may be pled in

general terms. Rodi v. S. New England Sch. Of Law, 389 F.3d 5,

15 (1st Cir. 2004).

       B. Application

     The parties agree that Florida law governs plaintiff’s

substantive claims.

             i. Failure to Warn

     Defendants move this Court to dismiss Count I of the third

amended complaint to the extent it asserts a failure to warn of

the risks associated with the SERI and Count II in its entirety

based on the “learned intermediary doctrine”.        They assert that

both counts ultimately allege a failure to warn by defendants as

to which plaintiff has failed plausibly to allege causation.

Defendants contend specifically that, to state her warning-based

                                 - 7 -
     Case 1:18-cv-11585-NMG Document 100 Filed 02/03/21 Page 8 of 11



claims, Krstic is required to allege that her plastic surgeon

would have acted differently had the surgeon received an

adequate warning from Allergan but that plaintiff failed to so

allege.

     Under Florida law, a manufacturer of a dangerous product

has a duty to provide adequate warnings of the known risks

associated with that product. Dimieri v. Medicis Pharms. Corp.,

No. 14-cv-176, 2014 WL 3417364, at *3 (M.D. Fla. July 14, 2014).

For medical products, that duty is directed toward the treating

physician, rather than his or her patients, because the

physician is deemed to be a “learned intermediary” who is able

to

     weigh[ ] the potential benefits against the dangers in
     deciding whether to recommend the [medical device] to meet
     the patient’s need [(“the learned intermediary doctrine”)].

Felix v. Hoffman-LaRoche, Inc., 540 So.2d 102, 105 (Fla. 1989);

see also Beale v. Biomet, Inc., 492 F. Supp. 2d 1360, 1367–38

(S.D. Fla. 2007) (applying the learned intermediary doctrine to

medical devices).

     The learned intermediary doctrine applies to all causes of

action which are based on a medical device manufacturer’s

alleged failure to warn, including those sounding in negligence

and fraud. See Beale, 492 F. Supp. 3d at 1372.        To succeed on

warning-based claims, a plaintiff must establish, inter alia,

proximate cause, namely, that the manufacturer’s failure to

                                 - 8 -
     Case 1:18-cv-11585-NMG Document 100 Filed 02/03/21 Page 9 of 11



provide adequate warnings to the learned intermediary

proximately caused plaintiff’s injuries. See Eghnayem v. Boston

Sci. Corp., 873 F.3d 1304, 1321 (11th Cir. 2017) (“Under Florida

law, to succeed on a failure to warn claim a plaintiff must show

(1) that the product warning was inadequate; (2) that the

inadequacy proximately caused her injury; and (3) that she in

fact suffered an injury from using the product.”).

     To establish proximate cause, therefore, a plaintiff must

show, “that her treating physician would not have used the

product had adequate warnings been provided”. Id.        At the

pleading stage, such a showing requires the plaintiff to allege

that her treating physician lacked

     substantially the same information as the manufacturer due
     to [(1)] inadequate warnings and/or [(2)] a lack of
     independent knowledge.

Dimieri, No. 14-cv-176, 2014 WL 3417364, at *3; see also Felix,

540 So.2d at 105 (finding a lack of causation because “the

prescribing physician testified that he fully understood the

warnings and also had prior knowledge of the [drug’s risks]”);

Baker v. Danek Med., 35 F. Supp. 2d 875, 881–82 (N.D. Fla. 1998)

(finding a lack of causation because the treating physician “was

fully aware of all the risks and benefits of implant[ing] the

defendant’s device”).

     This Court finds that the warning-based claims in the third

amended complaint are not barred by the learned intermediary

                                 - 9 -
    Case 1:18-cv-11585-NMG Document 100 Filed 02/03/21 Page 10 of 11



doctrine because Krstic alleges that 1) Allergan failed to warn

her plastic surgeon of the risks associated with the SERI, 2)

the surgeon lacked independent knowledge of such risks and         3)

plaintiff suffered significant injuries as a result of its

implantation.

     Specifically, plaintiff states that her treating physician

received no warning that the SERI was more likely to malfunction

and harden when used during breast reconstruction surgeries.

She also contends, with respect to the surgeon’s independent

knowledge, that,

     [h]ad defendants alerted [plaintiff’s plastic surgeon] to
     these medical problems caused by off-label use, [the
     surgeon] could have made an educated decision of whether or
     not to even use the Product in this manner.

That allegation permits the reasonable inference that Krstic’s

plastic surgeon lacked independent knowledge of the risks

associated with the SERI because, if she had such knowledge, she

could have made an educated decision without the warnings. Cf.,

Baker, 35 F. Supp. 2d at 881–82 (finding a lack of causation

because the treating physician “was fully aware of all the risks

and benefits of implant[ing] the defendant’s device”).

     Furthermore, defendants have not rebutted plaintiff’s

allegation that her plastic surgeon neither received adequate

warning nor had independent knowledge of the risks associated

with the SERI.   Defendants are correct that the third amended


                                - 10 -
    Case 1:18-cv-11585-NMG Document 100 Filed 02/03/21 Page 11 of 11



complaint does not explicitly state that plaintiff’s surgeon

would have changed her decision to use the SERI had she been

adequately forewarned.    Nonetheless, Krstic alleges that the

surgeon was unaware that the SERI could harden when used during

breast reconstruction surgery and thus a reasonable inference

can be made that adequate warnings would have altered her

decision and prevented plaintiff’s injuries.       Accordingly,

because plaintiff plausibly alleges proximate cause and

defendants’ motions to dismiss depend entirely on her purported

failure to do so, their motions will be denied.

                                 ORDER

     For the foregoing reasons, defendants’ motions to dismiss,

in part, the third amended complaint (Docket Nos. 70 & 88) are

DENIED.

So ordered.

                                         \s\ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated February 3, 2021




                                - 11 -
